      Case 16-10570   Doc 21   Filed 05/06/19 Entered 05/06/19 17:05:49   Desc Main
                                 Document     Page 1 of 3


                   IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                 )     Case No:        16-10570
      Nicole Preston                    )
             Debtor,                    )     Chapter:        Chapter 13
                                        )
                                        )     Judge:           Jack B. Schmetterer

                                 NOTICE OF HEARING

To:       Nicole Preston, 9750 Crescent Park Circle 408, Orland Park,
          IL, 60462

           Tom Vaughn, 55 E. Monroe St # 3850 , Chicago, IL, 60603

          Office of the US Trustee, 219 S. Dearborn, Suite 873,
          Chicago, IL 60604

          Intercoastal Financial, 7954 Transit Rd #144, Williamsville,
          NY 14221

PLEASE TAKE NOTICE that on Wednesday, June 12th, 2019 at 10:00am, I
shall appear before the Honorable Judge Jack B. Schmetterer in 219
S. Dearborn St., Courtroom 682, Chicago, IL and then and there
present the attached OBJECTION TO THE CLAIM OF INTERCOASTAL
FINANCIAL, a copy of which is attached hereto.


                                      By:    __/s/ Charles Field Kinzer___
                                               Charles Field Kinzer

                               CERTIFICATE OF SERVICE

I, Charles Field Kinzer, hereby certify that I served a copy of this
Notice along with the aforementioned document upon the above
parties, by causing the same to be mailed in a properly addressed
envelope, postage prepaid, at 55 E. Monroe, Suite 3400, Chicago,
Illinois, before the hour of 5:30 p.m., on May 7th, 2019


                                      By:    ___/s/ Charles Field Kinzer___
                                               Charles Field Kinzer

Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph):   312.332.1800 (Fax):           877.247.1960
   Case 16-10570   Doc 21   Filed 05/06/19 Entered 05/06/19 17:05:49   Desc Main
                              Document     Page 2 of 3


              IN THE UNITED STATES OF BANKRUPTCY COURT
       FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                              )     Case No:        16-10570
      Nicole Preston                 )
             Debtor,                 )     Chapter:        Chapter 13
                                     )
                                     )     Judge:           Jack B. Schmetterer

           OBJECTION TO THE CLAIM OF INTERCOASTAL FINANCIAL


NOW COMES the Debtor, Ms. Nicole Preston (the “Debtor”), by and

through his attorneys, Geraci Law, LLC, to present his OBJECTION TO

THE CLAIM OF INTERCOASTAL FINANCIAL and state as follows:

  1.   This Court has jurisdiction pursuant to 11 U.S.C. 1334 and

       this is a “core proceeding” under 28 U.S.C. 157(b).

  2.   The Debtor filed a petition for bankruptcy protection under

       Chapter 13 of the US Bankruptcy Code and a plan of

       reorganization on 03/28/2016.

  3.   On 4/29/2016, Intercoastal Financial (hereinafter the

       “Creditor”) filed a proof of claim (5-1) in the amount of

       $510.   (See attached Exhibit A.)

  4.   The Debtor has never heard of this creditor and does not

       believe she owes them any money.         Creditor’s claim does not

       provide any proof of any transactions between Creditor and the

       Debtor.

  5.   The claim filed by the creditor in this case is invalid

       pursuant to 11 U.S.C. 502(b)(1).
Case 16-10570   Doc 21   Filed 05/06/19 Entered 05/06/19 17:05:49   Desc Main
                           Document     Page 3 of 3


WHEREFORE, the Debtor, Ms. Nicole Preston prays that this Court

enter an order disallowing the claim of Intercoastal Financial and

for such further additional relief that this Court may deem just

and proper.




                                          ___/s/ Charles Field Kinzer__
                                             Charles Field Kinzer




Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax):          877.247.1960
